Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 21 July 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, it is unclear how the interconnect structure which is connected to the semiconductor device using the contact can also be considered a conductive seal structure which extends around the device and the through via at a periphery of the IC chip.  As best understood by the examiner the portion of wires and vias that function as a conductive seal need to be outside the chip region of the substrate and not connected to it.  For the purposes of this action the conductive seal portion will be a separate interconnect structure and not the one connected to the semiconductor device.

Claims 21-26 have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims; hence, it would not be proper to reject the claims on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 4-14 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chang et al. (US Pat. Pub. 2018/0212047).
Regarding claim 1, Chang teaches an integrated circuit (IC) chip comprising:
a substrate [fig. 6e, 102];
a semiconductor layer overlying the substrate [fig. 6e, 130];
a front-end-of-line (FEOL) layer overlying the semiconductor layer [fig. 6e, 170/140];
a through via extending through the FEOL layer and the semiconductor layer to the substrate at a periphery of the IC chip [fig. 6e, 150]; and
an alternating stack of wires and vias over the through via [fig. 3k, 176/177 in layer 180].
Regarding claim 4, Chang disclose the IC chip according to claim 1, further comprising:
a semiconductor device on the semiconductor layer [fig. 6e, 310], wherein the through via extends in a closed path along the periphery of the IC chip to surround the semiconductor device [fig. 6e, 150 surrounds 310 on either side].
Regarding claim 5, Chang teaches the IC chip according to claim 1, wherein the alternating stack defines a conductive seal structure that extends in a closed path along the periphery of the IC chip and wherein the through via is between an outermost sidewall of the IC chip and the conductive seal structure [fig. 7e shows via structures 151 surrounding through via 150 which surrounds the chip].

An interlayer dielectric layer (ILD) layer overlying the FEOL layer and the through via and further underlying the alternating stack, wherein the ILD layer is independent of the through via [fig. 6e, 172].
Regarding claim 7, Chang teaches the IC chip according to claim 1, wherein the through via is conductive [fig. 6e, 154 is conductive material [paragraph [0037]].
Regarding claim 8, Chang discloses the IC chip according to claim 1, wherein a top layout of the through via is line shaped and is localized to a single side of the IC chip at the periphery of the IC chip [fig. 3k shows 150 only on one side of the chip, fig. 7a  shows 150 has a line shape].
Regarding claim 9, Chang teaches the IC chip according to claim 1, further comprising:
A pad over the alternating stack [fig. 6e, 178]; and
A contact overlying the through via [fig. 6e, 566];
Wherein the alternating stack and the contact define a conductive path from the through via to the pad [fig. 6e, 150 is connected to 178 through the pad].
Regarding claim 10, Chang discloses an integrated circuit (IC) chip comprising:
a substrate [fig. 6e, 102];
a semiconductor layer overlying the substrate [fig. 6e, 120];
a semiconductor device on the semiconductor layer [fig. 6e, 162, 166, 164, source gate and drain];

a contact extending from the interconnect structure to the semiconductor device [fig. 6e, 174 connects 176 to 164]; and
a through via extending through the semiconductor layer to the substrate and having a top surface about even with, or recessed relative to, a top surface of the the contact [fig. 6e, 150 is below 174].
Regarding claim 11, as best understood by the examiner, Chang teaches the IC chip according to claim 10, wherein the interconnect structure comprises a plurality of wires and a plurality of vias defining a conductive seal structure, and wherein the conductive seal structure extends in a closed path around the semiconductor device and the through via at a periphery of the IC chip [fig. 6e, 176 and 177 are wires and vias that form the interconnect structure, fig. 7e shows via structures 151 surrounding through via 150 which surrounds the chip creating a conductive seal].
Regarding claim 12, Chang discloses the IC chip according to claim 10, further comprising: 
a first oxide layer overlying the semiconductor device; and
a second oxide layer overlying the first oxide layer and underlying the interconnect structure, wherein the first and second oxide layers are different oxides, and wherein the contact and the through via extend through the first and second oxide layers [fig. 6e, first oxide 140, second oxide 172, the contact 174 and through via 150 go through the first and second layers, paragraphs [0033, 0042 and 0046] teach 140 can be silicon oxynitride, and 172 can be silicon oxide].

A second contact overlying and directly contacting the conductive gap fill layer [fig. 6e, 574 or 474].
Regarding claim 14, Chang discloses the IC chip according to claim 10, wherein the semiconductor layer comprises a group III-V material and wherein the substrate comprises silicon [paragraphs [0018 and 0029]].
Regarding claim 21, Chang teaches an IC chip comprising:
A semiconductor substrate [fig. 6e, 102];
A group III-V layer overlying the semiconductor substrate [fig. 6e, 120 and 130, paragraph [0029];
an interconnect structure overlying the group IlII-V layer, wherein the  interconnect structure comprises a plurality of wires and a plurality of vias alternatingly stacked, and wherein the wires and the vias form a columnar structure extending from the group III-V layer to a pad exposed at a top of the IC chip [fig. 6e, 176, 177, 164 extending from pad 178 to 130]; and
a through via extending through the group IlI-V layer to the semiconductor substrate, wherein a top surface of the through via is closer to the group III-V layer than a bottom surface of a wire of the plurality of wires that is closest to the group III-V layer amongst the plurality of wires.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claims 1 and 4-14 above, and further in view of Jang et al. (US Pat. Pub. 2020/0203215).
Regarding claim 3, Chang fails to teach the through via is dielectric.  However, Chang teaches a semiconductor device with a chip region and a periphery region containing a through via filled with dielectric [fig. 2a, chip region MCR, periphery IFR, dielectric through via GP1].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Jang into the method of Chang by filling the through via with dielectric.  The ordinary artisan would have been motivated to modify Chang in the manner set forth above for at least the purpose of forming devices with improved uniformity of threshold voltage [Jang, paragraph [0005]].
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816